 



Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 31, 2017, by
and between ATRM Holdings, Inc., a Minnesota corporation (the “Company”), and
Lone Star Value Co-Invest I, LP (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Purchaser holds promissory notes of the Company, (i) dated October 4,
2016, under which $2,058,667 in principal remains outstanding, (ii) dated July
21, 2014, as amended August 12, 2016, under which $2,814,303 in principal
remains outstanding, and (iii) dated September 19, 2014, as amended August 12,
2016, under which $2,251,441 in principal remains outstanding; and Lone Star
Value Investors, LP (“LSVI”), an affiliate of Purchaser, owns 1,067,885 shares
of the Company’s common stock, par value $0.001 per share (“Common Stock”), and
holds a promissory note of the Company, dated April 1, 2014, as amended August
12, 2016, of which $4,522,341 in principal remains outstanding;

 

WHEREAS, Lone Star Value Management, LLC (“LSVM”) is investment manager of
Purchaser, LSVI, and a certain separately managed account holding 10,000 shares
of Common Stock;

 

WHEREAS, Jeffrey E. Eberwein, the Chairman of the Company’s Board of Directors
(the “Board”), serves as the manager of Lone Star Value Investors GP, LLC, the
general partner of LSVI and Purchaser, and as the sole member of LSVM, which
serves as the investment manager of LSVI, and therefore may be deemed to
beneficially own the securities held by Purchaser, LSVI, and a certain
separately managed account; and

 

WHEREAS, subject to the terms and conditions of this Agreement and pursuant to
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), the Company desires to issue and sell to Purchaser, and Purchaser desires
to purchase from the Company, a Promissory Note in the original principal amount
of $500,000 (the “Note”).

 

NOW THEREFORE, in consideration of the mutual promises and representations,
warranties, covenants and agreements set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1. Purchase and Sale of Securities.

 

1.1 Purchase and Sale. On the terms and subject to the conditions set forth in
this Agreement, at the Closing (as defined below), the Company will sell and
Purchaser will purchase the Note. The terms and provisions of the Note are more
fully set forth in the form of Promissory Note attached hereto as Exhibit A. The
purchase price to be paid by Purchaser to the Company to acquire the Note shall
be $500,000 (the “Purchase Price”). At the Closing, Purchaser shall pay the
Purchase Price to the Company by wire transfer of immediately available funds to
an account designated by the Company and the Company shall deliver to Purchaser
an executed Promissory Note.

 

   

 

 

1.2 Closing. On the terms and subject to the conditions set forth in this
Agreement, the closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place remotely via the exchange of electronic copies of
documents, and shall be deemed to have taken place simultaneously with the
execution and delivery of this Agreement and the satisfaction of the obligations
of the parties under Section 1.1.

 

2. Representations and Warranties of the Company. The Company represents and
warrants to Purchaser as follows:

 

2.1 Corporate Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Minnesota, and has
all requisite corporate power and authority to own, operate and lease its
properties and to carry on its business as and in the places where such
properties are now owned, operated and leased or such business is now being
conducted.

 

2.2 Authorization. The Company has the requisite power and authority to enter
into and perform this Agreement and any other agreements, documents and
instruments delivered together with this Agreement or in connection herewith
(the “Transaction Documents”) and to perform its obligations hereunder and
thereunder. The execution, delivery and performance of the Transaction Documents
by the Company and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action,
and no further consent or authorization of the Board, any committee of the
Board, or the Company’s stockholders is required. The Transaction Documents have
been duly authorized, executed and delivered by the Company and constitute valid
and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights generally and to
general principles of equity.

 

2.3 Approvals and Consents. The Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under the Transaction Documents or to issue and sell the Note in
accordance with the terms hereof, provided that for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of Purchaser herein.

 

2.4 Due and Valid Issuance. The Note, when issued and fully paid for in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non- assessable.

 



   

 

 

2.5 Material Compliance with Applicable Laws. Neither the Company nor any of its
subsidiaries is in material violation of, and neither the execution, delivery
nor performance of any of the Transaction Documents has or will result in a
violation of, any federal, state, local or foreign law, rule, regulation, order,
judgment or decree applicable to the Company or any of its subsidiaries.

 

2.6 Finders. The Company has not retained any finder, broker, agent, financial
advisor or other intermediary in connection with the transactions contemplated
by this Agreement. The Company agrees to indemnify and hold harmless Purchaser,
its officers, directors, affiliates, subsidiaries, employees and agents (as
applicable) from liability for any compensation to any such intermediary
retained by the Company and the fees and expenses of defending against such
liability or alleged liability.

 

2.7 Survival. The foregoing representations, warranties and agreements shall
survive the execution of this Agreement indefinitely.

 

3. Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to and agrees with the Company as follows:

 

3.1 Organization of Purchaser. Purchaser is a limited partnership duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the requisite entity power to own its
assets and to carry on its business.

 

3.2 Authorization. Purchaser has the requisite power and authority to enter into
and perform the Transaction Documents and to purchase the Note being sold to it
hereunder. The execution, delivery and performance of the Transaction Documents
by Purchaser and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary entity action, and no
further consent or authorization of Purchaser or its partners or members, as the
case may be, is required. The Transaction Documents have been duly authorized,
executed and delivered by Purchaser and constitute, or shall constitute when
executed and delivered, valid and binding obligations of Purchaser enforceable
against Purchaser in accordance with the terms thereof, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity.

 

3.3 Approvals and Consents. Purchaser is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under the Transaction Documents or to purchase the Note in
accordance with the terms hereof, provided that for purposes of the
representation made in this sentence, Purchaser is assuming and relying upon the
accuracy of the relevant representations and agreements of the Company herein.

 

3.4 Investment. Purchaser is acquiring the Note for its own account as
principal, not as a nominee or agent, for investment purposes only, and not with
a view to, or for, resale, distribution or fractionalization thereof in whole or
in part and no other person or entity has a direct or indirect beneficial
interest in the Note. Purchaser does not have any contract, undertaking,
agreement or arrangement with any person or entity to sell, transfer or grant
participations to such person or entity or to any third person or entity with
respect to the Note.

 

   

 

 

3.5 Exemption From Registration. Purchaser acknowledges that the sale of the
Note is intended to be exempt from registration under the Securities Act by
virtue of Section 4(a)(2) of the Securities Act. In furtherance thereof,
Purchaser represents and warrants to the Company as follows:

 

(i) Purchaser realizes that the basis for the exemption from registration under
the Securities Act may not be present if, notwithstanding any representation
and/or warranty to the contrary contained in this Agreement, Purchaser has in
mind merely acquiring the Note for a fixed or determinable period of time;

 

(ii) Purchaser has the financial ability to bear the economic risk of its
investment in the Note, has adequate means for providing for its current needs
and contingencies and has no need for liquidity with respect to its investment
in the Company; and

 

(iii) Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Note.

 

3.6 Accredited Investor. Purchaser is an “accredited investor,” as that term is
defined in Rule 501 of Regulation D.

 

3.7 Available Information. Purchaser:

 

(i) Has been furnished by the Company in connection with the sale of the Note
with all information regarding the Company, the terms and conditions of the sale
of the Note and any additional information that Purchaser, its representative,
attorney and/or accountant has requested a reasonable time prior to the date
hereof;

 

(ii) Has been provided an opportunity for a reasonable time prior to the date
hereof to obtain additional information concerning the sale of the Note, the
Company and all other information to the extent the Company possesses such
information or can acquire it without unreasonable effort or expense;

 

(iii) Has been given the opportunity for a reasonable time prior to the date
hereof to ask questions of, and receive answers from, the Company or its
representatives concerning the terms and conditions of the sale of the Note and
other matters pertaining to an investment in the Note, or that which was
otherwise provided in order for them to evaluate the merits and risks of a
purchase of the Note to the extent the Company possesses such information or can
acquire it without unreasonable effort or expense;

 

(iv) Has not been furnished with any oral representation or oral information in
connection with the sale of the Note; and

 

(v) Has determined that the Note is a suitable investment for Purchaser and that
at this time Purchaser could bear a complete loss of its investment in the Note.

 

   

 

 

3.8 Purchaser Representative. Purchaser is not relying on any statements or
representations made by the Company or its affiliates or any purchaser
representative with respect to economic considerations involved in an investment
in the Note.

 

3.9 Transfer Restrictions. Purchaser shall not sell or otherwise transfer the
Note without registration under the Securities Act or subject to an exemption
therefrom, and Purchaser fully understands and agrees that Purchaser must bear
the economic risk of Purchaser’s purchase because, among other reasons, the Note
has not been registered under the Securities Act or under the securities laws of
any state and, therefore, cannot be resold, pledged, assigned or otherwise
disposed of unless they are subsequently registered under the Securities Act and
under the applicable securities laws of such states, or unless exemptions from
such registration requirements are available. In particular, Purchaser is aware
that the Note falls within the definition of “restricted securities,” as such
term is defined in Rule 144 promulgated under the Securities Act. Purchaser
further understands that sale or transfer of the Note is further restricted by
state securities laws and the provisions of this Agreement.

 

3.10 Entire Agreement. No representation or warranty has been made to Purchaser
by the Company, or any officer, director, employee, agent, affiliate or
subsidiary of the Company other than those contained herein and, in purchasing
the Note, Purchaser is not relying upon any representations other than those
contained herein.

 

3.11 Purchaser Information. Any information that Purchaser has previously
furnished, or is now furnishing to the Company with respect to Purchaser’s
financial position and business experience is correct and complete as of the
date of this Agreement and, if there should be any material change in such
information, Purchaser will immediately furnish revised or corrected information
to the Company.

 

3.12 Legends. Purchaser understands and acknowledges that that the Note may be
endorsed with substantially the following legend:

 

(i) “THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“ACT”), OR UNDER ANY STATE SECURITIES LAW AND THESE SECURITIES MAY NOT
BE PLEDGED, SOLD, ASSIGNED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT WITH RESPECT THERETO UNDER THE ACT AND ANY APPLICABLE
STATE SECURITIES LAW, OR UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED.”; and

 

(ii) any other legends required by applicable state or federal securities laws
or any applicable state laws regulating the Company’s business.

 

3.13 Non-Marketable Investments. Purchaser’s overall commitment to investments
that are not readily marketable is not disproportionate to Purchaser’s net
worth, and an investment in the Note will not cause such overall commitment to
become excessive.

 

   

 

 

3.14 Finders. Purchaser has not retained any finder, broker, agent, financial
advisor or other intermediary in connection with the transactions contemplated
by this Agreement and agrees to indemnify and hold harmless the Company, its
officers, directors, affiliates, subsidiaries, employees and agents from
liability for any compensation to any such intermediary retained by Purchaser
and the fees and expenses of defending against such liability or alleged
liability.

 

3.15 Survival. The foregoing representations, warranties and agreements shall
survive the execution of this Agreement indefinitely.

 

4. Covenants.

 

4.1 Use of Proceeds. The proceeds from the purchase and sale of the Note shall
be used by the Company for general working capital purposes.

 

4.2 Indemnification by the Company. The Company hereby agrees to reimburse,
defend, indemnify and hold harmless Purchaser and its affiliates and its and
their respective directors, officers, employees, stockholders, members,
managers, partners, agents, attorneys, representatives, successors and permitted
assigns (the “Purchaser Indemnified Parties”) from and against any and all
losses, damages, actions, proceedings, causes of action, liabilities, claims,
encumbrances, penalties, demands, assessments, settlements, judgments, costs and
expenses, including court costs and reasonable attorneys’ fees and
disbursements, incurred by the Purchaser Indemnified Parties relating to, based
upon, resulting from or arising out of (a) any inaccuracy or breach of any of
the representations or warranties made by the Company in this Agreement or (b)
any breach of or failure to perform any covenant or agreement made by the
Company in this Agreement.

 

5. General Provisions.

 

5.1 Entire Agreement; Amendment and Waiver. This Agreement, together with the
Note, constitutes the entire agreement between the parties hereto with respect
to the subject matter contained herein and supersedes all prior oral or written
agreements, if any, between the parties hereto with respect to such subject
matter, and, except as otherwise expressly provided herein, is not intended to
confer upon any other person any rights or remedies hereunder. Any failure by
the Company or Purchaser to enforce any rights hereunder shall not be deemed a
waiver of such rights. This Agreement may not be amended or modified or the
provisions hereof waived (either generally or in a particular instance and
either retroactively or prospectively) without the prior written consent of the
party against whom such amendment, modification, or waiver is sought to be
enforced.

 

5.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally, one day after being
delivered to a nationally recognized overnight courier or on the business day
received (or the next business day if received after 5:00 p.m. local time or on
a weekend or day on which banks are closed) when sent via facsimile (with a
confirmatory copy sent by overnight courier) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

   

 

 

If to Purchaser:

 

Lone Star Value Co-Invest I, LP 53 Forest Avenue, 1st Floor

Old Greenwich, Connecticut 06870

Attn: Jeffrey E. Eberwein, Manager and Hannah Bible, General Counsel

Fax: (203) 990-0727

 

If to the Company:

 

ATRM Holdings, Inc.

5215 Gershwin Avenue N.

Oakdale, Minnesota 55128

Attn: Daniel M. Koch, President and Chief Executive Officer

Fax: (651) 770-7975

 

With a copy to (which shall not constitute notice):

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

Attn: Adam Finerman, Esq.

Fax: (212) 451-2222

 

5.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota applicable to contracts made
and performed in such State, without reference to conflict of law rules that
would require the application of the laws of another jurisdiction.

 

5.4 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. No assignment of this Agreement or of any rights or obligations
hereunder may be made by the Company or Purchaser, directly or indirectly (by
operation of law or otherwise), without the prior written consent of the other
party hereto, and any attempted assignment without the required consents shall
be void; provided, however, that Purchaser may assign its rights, interests and
obligations hereunder to any affiliate; provided, further, that no assignment of
any obligations hereunder shall relieve the parties hereto of any such
obligations. Upon any such permitted assignment, the references in this
Agreement to Purchaser shall also apply to any such assignee unless the context
otherwise requires.

 

   

 

 

5.5 Expenses; Litigation Costs. All costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the Company. In any action brought by a party hereto to enforce the obligations
of any other party hereto, the prevailing party shall be entitled to collect
from the opposing party to such action such party’s reasonable litigation costs
and attorney’s fees and expenses (including court costs, reasonable fees of
accountants and experts, and other expenses incidental to the litigation).

 

5.6 Headings. The headings or captions contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

5.7 Pronouns. Whenever the pronouns “it” or “its” are used herein, they shall
also be deemed to mean “he” or “his” or “she” or “hers” whenever applicable.
Words in the singular shall be read and construed as though in the plural and
words in the plural shall be read and construed as though in the singular in all
cases where they would so apply.

 

5.8 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

5.9 Information Confidential. Purchaser acknowledges that the information
received by it pursuant hereto may be confidential and is for its use only.
Purchaser agrees that it will not use such information in violation of the
Securities Exchange Act of 1934, as amended, or reproduce, disclose or
disseminate such information to any other person, unless the Company has made
such information available to the public generally.

 

5.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original copy of this Agreement and all
of which, when taken together, shall be deemed to constitute one and the same
agreement, and photostatic, .pdf or facsimile copies of fully-executed
counterparts of this Agreement shall be given the same effect as originals.

 

[SIGNATURE PAGE FOLLOWS]

 

   

 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 



  ATRM HOLDINGS, INC.         By: /s/ Daniel M. Koch   Name: Daniel M. Koch  
Title: President and Chief Executive Officer

 



LONE STAR VALUE CO-INVEST I, LP         By:

LONE STAR VALUE INVESTORS GP, LLC,



  its General Partner         /s/ Jeffrey E. Eberwein   Name: Jeffrey E.
Eberwein   Title: Manager  

 











   

 

 

Exhibit A

 

Form of Promissory Note

 



   

 

 

